NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

STATE OF FLORIDA,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1246
                                             )
JACCARI CROXTON,                             )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Tom Barber, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellant.

Howard L. Dimmig, II, Public Defender, and
Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellee.


PER CURIAM.


             Affirmed. See Proctor v. State, 205 So. 3d 784 (Fla. 2d DCA 2016).



LaROSE, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.